Candidates — Political Clubs — Reports 1. Under the provisions of 26 O.S. 423.6 [26-423.6] (1969), any club or organization composed of the electorate which attempts to elect its candidates to office must file a report with the appropriate election board showing all contributions received and all expenditures made.  2. Under the provisions of Section 26 O.S. 423.6 [26-423.6](a), a candidate is required to report all contributions received and all expenditures made on his behalf which come within his knowledge regardless of whether made by him personally or by those associated together on his behalf.  The Attorney General has had under consideration your recent letter wherein you refer to 26 O.S. 423.6 [26-423.6] (1969), and in effect ask the following question: Under the provisions of Section 423.6, is a candidate required to report all contributions and expenditures made on his behalf regardless of whether made by him personally or by those associated together on his behalf? Title 26 O.S. 423.6 [26-423.6] (1969), sets out the time for filing reports and provides in pertinent part: "The reports of contributions and expenditures required by this Act shall be filed with the election board within the times hereinafter set forth: "(a) The report of a candidate shall be filed not more than fifteen (15) days after the date of each general election and shall include all contributions received and all expenditures made from the date the filing period opened or the date of his last report, whichever is later, through the tenth (10th) day after such election.  "(b) The report of a political party shall be filed fifteen (15) days after the date of the general election and shall include all contributions received and all expenditures made from the date the filing period opened through the tenth (10th) day after such general election." Title 26 O.S. 432.2 [26-432.2] (1969), defines certain terms used in the "Control and Disclosure of Political Contributions and Expenditures Act" and sets out as follows: ". . . "(c) `contribution' means and includes any money, property, personal services, printing or engraving, radio or television time, billboards, advertising or any other thing of value whatsoever which is given or loaned to be used for or against a candidate or the candidates of a political party in a campaign. "(d) `contributor' means and includes every person or organization who makes a contribution. "(e) `organization' includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, union, cooperative, two or more persons having a joint or common interest, or any other legal or commercial or political entity.  . . . . "(i) `political party' means any organized group of the electorate, which attempts to elect its candidates to office." You will note the definition of political party has been expanded to include not only the traditional concept of political party but "any organized group of the electorate which attempts to elect its candidates to office" as well.  Construing Section 26 O.S. 432.2 [26-432.2](i), with the requirements found in Section 26 O.S. 432.6 [26-432.6](b), supra, which provides that political parties make reports, it can be concluded that any club or organization composed of the electorate must file reports of all contributions received and all expenditures made. Thus, this once held in Opinion No. 68-368 that a county central committee was an organized group of the electorate which attempted to elect its candidates to office and as such was required to report contributions.  It should be noted that there would be instances where a club or organization would not come within the definition of political party as found in the Act. Such as where a group was made up of persons of non-voting age organized for the purpose of promoting some particular candidate. However, such clubs would come within the definition of "contributor" and "organization" and thereby place the burden on the candidate to report all such contributions pursuant to the provisions found in Section 423.3, supra, which provides: "(a) Every candidate for state office who receives a contribution of the value of Five Hundred Dollars ($500.00) or more shall file a written report thereof as hereinafter provided.  "(b) Every candidate for local office who receives a contribution of the value of Two Hundred Fifty Dollars ($250.00) or more shall file a written report thereof as hereinafter provided. . . . . "(c) If a contributor makes more than one contribution to a candidate or a political party and any of such contributions are of a value less than the amounts specified herein, then such contributions shall be reported whenever the aggregate value or amount of such contributions and the theretofore unreported contributions to such political party equals or exceeds the amounts prescribed herein.  "(d) Contributions of a value less than those above prescribed shall be reported as one aggregate total without identifying the contributors thereof." Since the definition of "contribution" includes not only money given directly to a candidate but encompasses services rendered and expenditures made in his behalf, it becomes clear the Legislature intended that a candidate report all expenditures whether made by himself personally or by other personS associating themselves together for his benefit of which he has knowledge. See: 26 O.S. 423.9 [26-423.9] (1969).  In construing statutes, the intention of the Legislature, once ascertained, must govern, and to ascertain such intent all provisions of a legislative enactment upon a particular subject should be construed together and given effect as a whole. State ex rel. Hampton v. Oakes, Okl., 281 P.2d 749 (1955).  It is therefore the opinion of the Attorney General that your question should be answered as follows: (1) Under the provisions of 26 O.S. 423.6 [26-423.6](b) (1969), any club or organization composed of the electorate which attempts to elect its candidates to office must file a report with the appropriate election board showing all contributions received and all expenditures made, and (2), Under the provisions of Section 26 O.S. 423.6 [26-423.6](a), a candidate is required to report all expenditures made on his behalf which come within his knowledge regardless of whether made by him personally or by those associated together on his behalf.  Since the tenor of your letter indicated that your subcommittee has been considering the possibility of amending this Act, in a separate letter and not a part of this opinion, several of the questions left unanswered by this Act have been pointed out for your consideration. (John C. Howard)